Third Court of Appeals
Price Daniel Sr. Bldg.
209 West 14th Street, Room 101
Austin, Texas 78701
3rdclerksandreporters@txcourts.gov

Attention: Mr. Jeffrey Kyle

        RE: THE STATE OF TEXAS VS. TOMMY JOE KELLEY
        COURT OF APPEALS NO. 03-15-00577-CR and 03-11-00801-CR
               TRIAL COURT CAUSE NO. D-1-DC-11-300379
               390TH JUDICIAL DISTRICT COURT of TRAVIS COUNTY, TEXAS

Dear Mr. Kyle:

Please be advised that the 17-volume Reporter’s Record in the above-styled cause was filed March 5,
2012. It was filed under Court of Appeals No. 03-11-00801-CR.

There has been no subsequent record hearing had in the above-referenced cause since that date.

If I may be of any further assistance to you in this or any other matter, please don’t hesitate to call upon
me at once.

Respectfully yours,



Marti Ruby
Official Court Reporter
390th Judicial District Court
Travis County, Texas
512-854-4721
Marti.ruby@traviscountytx.gov